ORDER
RALPH A. NUZZO, of FAIRFIELD who was admitted to the bar of this State in 1960, having been Ordered to Show Cause on December 19, 1991, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and respondent having consented through his attorney to the continued suspension;
It is Ordered that the suspension of RALPH A. NUZZO shall continue pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 28 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule 1:20-11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by RALPH A. NUZZO, which funds were restrained from disbursement by this Court’s Order of December 10, 1991.